DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1, 3, 5-7, 9, 10, and 12-21 were previously pending.  Claim 1 was amended, claims 7, 9, 10, and 12-21 were canceled, and new claims 22-35 were added in the reply filed May 3, 2021.  Claims 1, 3, 5-6, and 22-35 are currently pending.

Response to Arguments 
Applicant's amendments overcome the rejection made under § 112(b) and it is withdrawn. 
Applicant's arguments filed with respect to the rejections made under § 103(a) have been fully considered but are moot in view of the new grounds of rejection.  The arguments regarding Chowdhary and Fredman are not persuasive because they do not address the findings as they are combined in the rejection.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Chowdhary does not teach that the expiration date is displayed and that Fredman does not teach that the label is generated in response to receiving the return terms.  Remarks, 14.  But Fredman is relied on only to teach that the expiration date is displayed on the label, which would have been obvious to incorporate into the return processing and labels of base references for the reasons provided. 

Claim Objections
Claims 30-31 are objected to because of the following informalities: "retailer , calculate," appears to be a typographical error.  Appropriate correction is required.
Claim 31 is additionally objected to for being a duplicate of claim 30. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the generated questionnaire."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 22-25, and 28-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwab, et al., U.S. Pat. Pub. No.  2002/0019777 (U.S. Pat. Pub. No. 19 of the IDS filed 6/12/2017) in view of Anthony, et al., U.S. Pat. No. 8,156,007 (Reference A of the attached PTO-892), Chowdhary, et al., U.S. Pat. Pub. No.  2004/0044582 (Reference A of the PTO-892 part of paper no. 20161215), and 
As per claim 1, Schwab teaches a system comprising: 
at least one processor, and at least one computer readable storage media storing computer-usable instructions (¶ 0024) that, when used by the at least one processor, cause the at least one processor to:
transmit, from the computer system to at least one remote server associated with a particular retailer, a request that is based on a machine-readable indicium scanned via a client device located at the delivery/pickup location, wherein the machine-readable indicium corresponds to a purchase of a particular item from the particular retailer, and wherein the delivery/pickup location and the particular retailer are each associated with a different entity (¶¶ 0011, 52); 
receive, by the computer system and from the at least one remote server, a notification that the delivery/pickup location is selected by the particular retailer to facilitate delivery/pickup services for the particular retailer, wherein the notification is received based at least in part on the transmitted request and further in part on the delivery/pickup location selection, among a group of available locations, received by the at least one remote server of the particular retailer (¶¶ 0008, 11); 
determine, by the computer system, that the particular item can be returned to the particular retailer from the delivery/pickup location for at least a partial refund, based at least in part on item return criteria and item information included in the received notification (¶¶ 0011-14, 68-69); 
receive return terms that specify at least one way in which the particular item is to be returned to the particular retailer from the delivery/pickup location (¶ 0012; see also ¶ 0061—merchant's return address); and 
at least partially responsive to the receiving of return terms, facilitate return of the particular item, based on the determination that the particular item can be returned to the particular retailer from the delivery/pickup location (¶¶ 0014, 56).
Schwab does not explicitly teach the return terms include an indication that the particular item is to be returned using a specified shipping method and logistics company; which is taught by Anthony (col. 4, lines 1-13).  It would have been prima 
Although Schwab teaches that the client device is located at the delivery/pickup location (¶ 0052), it does not explicitly teach facilitating the return is done by instructions to: generate, by the computer system, a return shipping label that displays an expiration date, the expiration date is determined based at least on the item return terms and the item information included in the received notification. 
Chowdhary teaches facilitating the return is done by instructions to: generate, by the computer system, a return shipping label including an expiration date, the expiration date is determined based at least on the item return terms and the item information included in the received notification (¶¶ 0144-45).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Chowdhary—namely, to provide shipping labels with limited validity and require the customer to return within an allotted time period.  Moreover, this is merely a combination of old elements in the art of returning items.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
The references do not explicitly teach the return shipping label displays an expiration date; which is taught by Fredman (Fig. 3).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Fredman—namely, to effectuate more timely returns.  Moreover, this is merely a combination of old elements in the art of returning items.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
As per claim 3, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 1 as above.  Schwab further teaches the item return criteria further includes a defined deadline to return the particular item to the delivery/pickup location (¶ 0012). 
As per claim 5, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 1 as above.  Chowdary further teaches the expiration date corresponds to a determined date that the particular retailer will no longer accept the return of the particular item (¶ 0144), which would have been obvious to incorporate for the same reasons as in claim 1 above. 
As per claim 22, Schwab in view of Anthony, Chowdary, and Fredman teaches a non-transitory computer-readable medium storing computer-executable instructions that, when executed by at least one processor, cause the at least one processor to: perform the functions of analogous claim 1 (Schwab ¶ 0024, see also citations and obviousness rationale above). 
As per claim 23, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 22 as above.  Schwab further teaches the machine-readable indicium indicates a sale date of the particular item (¶¶ 0011-12).
As per claim 24, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 22 as above.  Chowdary further teaches the return criteria indicates a defined deadline to return the particular item based on the sale date, and the determination is based further in part on the indicated sale date of the particular item, and an indicated deadline to return the particular item based on the indicated sale date and the return criteria (¶¶ 0144-45), which would have been obvious to incorporate for the same reasons as the related elements in claim 1 above.
As per claim 25, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 22 as above.  Chowdary further teaches the return shipping label is generated to include an expiration date that is determined based on a date that the particular retailer will no longer accept a return of the particular item (¶ 0144), which would have been obvious to incorporate for the same reasons as the related elements in claim 1 above.
As per claim 28, Schwab in view of Anthony, Chowdary, and Fredman teaches a computer-implemented method comprising: steps implementing the functions of analogous claim 1 (see citations and obviousness rationale above).
As per claim 29, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 1 as above.  Schwab further teaches generating, by the server device, another notification to transmit to the client device indicating an authorized return of the particular item based on an acceptance of the particular item by the delivery/pickup location (¶¶ 0014, 16, 54-55).
As per claims 30-31, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 1 as above.  Schwab further teaches based on the determination that the particular item can be returned to the particular retailer, calculate, by the computer system, a shipping charge for return of the particular item (¶¶ 0012, 16).
As per claim 32, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 1 as above.  Schwab further teaches the shipping charge is calculated based on one of a cost of the particular item, a determined membership with a particular shipping service, the determined expiration date of the generated return shipping label, and a determined a cost share agreement between the delivery/pickup location, a logistics company, and/or the particular retailer (¶¶ 0012, 16).
As per claim 33, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 1 as above.  Schwab further teaches the received delivery/pickup location selection corresponds to the delivery/pickup location (¶ 0008).
As per claim 34, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 1 as above.  Schwab further teaches based on the determination, by the computer system, that the particular item can be returned to the particular retailer, further provide, by the computer system and to the client device, information associated with a determined substitute item to exchange for the particular item (¶¶ 0009, 15).
As per claim 35, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 1 as above.  Schwab further teaches the at least one processor is further caused to transmit a notification indicating that the delivery/pickup location will provide at least the partial refund (¶ 0014).

Claims 6 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwab, et al. in view of Anthony, et al., Chowdary, et al., and 
As per claim 6, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 1 as above.  The references do not explicitly teach instructions to generate a form having one or more questions to facilitate a determination that a purchaser has included each part of the particular item to return; which is taught by Junger (¶ 0103, Fig. 22).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Junger—namely, so that acceptable returns include mandatory accessories.  Moreover, this is merely a combination of old elements in the art of returning items.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
As per claim 26, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 22 as above.  The references do not explicitly teach the computer-executable instructions further cause the at least one processor to generate a questionnaire listing one or more questions corresponding to each part of the particular item; which is taught by Junger (¶ 0103, Fig. 22) and would have been obvious to incorporate for the same reasons as the related elements in claim 6 above.
As per claim 27, Schwab in view of Anthony, Chowdary, and Fredman teaches claim 22 as above.  The references do not explicitly teach the determination is based further in part on a received set of answers to the generated questionnaire, which is taught by Junger (¶¶ 0103, 176, Fig. 22) and would have been obvious to incorporate for the same reasons as the related elements in claim 6 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haseltine, U.S. Pat. Pub. No.  2002/0128915 (Reference B of the attached PTO-892) teaches a third-party authorized attended return center where the merchant 
Knight, et al., U.S. Pat. Pub. No.  2005/0060165 (Reference C of the attached PTO-892) relates to returning items, including with specific labels. 
Felix, et al., U.S. Pat. Pub. No.  2014/0258098 (Reference D of the attached PTO-892) relates to returning items, including with specific labels.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL VETTER/Primary Examiner, Art Unit 3628